     Case 1:17-cv-01063-DAD-EPG Document 137 Filed 05/11/20 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10                                                       )   Case No. 1:17-CV-01063 DAD EPG
      MARIO CUADRA,                                      )
11                                                       )   JOINT STIPULATION AND ORDER
                        Plaintiff,                       )   FOR DISMISSAL WITH PREJUDICE
12                                                       )
      v.                                                 )   (ECF No. 136)
13                                                       )
      GEORGE BROWN SPORTS CLUB-                          )
14    PALM, INC.; GEORGE BROWN SPORTS                    )
      CLUB, INC; JOHNSTON                                )
15    CONTRACTING, INC.; and DOES 1                      )
      THROUGH 100,                                       )
16                                                       )
                         Defendants.                     )
17                                                       )
                                                         )
18                                                       )
                                                         )
19                                                       )
                                                         )
20    AND RELATED THIRD-PARTY                            )
      ACTIONS.                                           )
21
22            The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
23    Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed
24    by them, to the Dismissal With Prejudice of this action, including all claims and counterclaims
25    stated herein against all parties, with each party to bear its own attorney's fees and costs.
26    //
27    //
28    //


                                                        1
     Case 1:17-cv-01063-DAD-EPG Document 137 Filed 05/11/20 Page 2 of 3


 1    Dated: May 8, 2020                By:   /S/ Steven S. Dias
                                              STEVEN S. DIAS
 2                                            Attorney for Plaintiff, Mario Cuadra
 3
 4
      Dated: May 8, 2020                By:   /S/ Anthony N. DeMaria
 5                                            ANTHONY N. DeMARIA
                                              Attorney for Defendants, Third Party
 6                                            Plaintiff, Cross-Claim Plaintiff, GEORGE
                                              BROWN SPORTS CLUB PALM LLC,
 7                                            et al.
 8
 9
      Dated: May 8, 2020                By:   /S/ T. Patrick Long
10                                            T. PATRICK LONG or
                                              WARREN B. CAMPBELL
11
                                              Attorney for Defendant/Cross
12                                            Defendant/Third Party Plaintiff,
                                              JOHNSTON CONTRACTING, INC.
13
14
15    Dated: May 8, 2020                By:   /S/ Kathleen C. Miller
                                              PATRICK K. O’BRIEN or
16                                            KATHLEEN C. MILLER or
                                              BATKHAND ZOLJARGAL
17                                            Attorney for Third Party
                                              Defendant/Counterclaim Plaintiff/
18                                            KENNETH GLEN CLARK dba CLARK
19                                            INSTALLATION.

20
      Dated: May 8, 2020                By:   /S/ Alice Chen Smith
21                                            ALICE CHEN SMITH
                                              Attorney for Third Party Plaintiff/ Third
22
                                              Party Defendant Defendant/Cross
23                                            Defendant, WCM, INC. dba TEC SPEC,
                                              INC.
24
25
26
27
28


                                         2
     Case 1:17-cv-01063-DAD-EPG Document 137 Filed 05/11/20 Page 3 of 3


 1                                               ORDER
 2         The parties have filed a stipulation to dismiss the entire action with prejudice (ECF No.
 3    136). In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed.
 4    R. Civ. P. 41(a)(1); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
 5    Accordingly, the Clerk of the Court is respectfully directed to close this case.
 6    IT IS SO ORDERED.
 7
         Dated:     May 8, 2020                           /s/
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
